DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 22-25 and 27-30 are currently pending
Claims 29-30 are new
Claims 2-11 were previously canceled
Claims 21 and 26 are now canceled
Claims 12-20 were previously withdrawn from consideration
Claims 1, 22-25 and 27-28 are currently amendedClaims 1, 22-25 and 27-30 are currently rejected

Drawings
The replacement drawings were received on 07/25/2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/869854 and co-pending Application No. 17/241799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 29 is objected to because of the following informalities:  Line 2 states “the synthetic iron hydroxide (α-FeOOH)” and instead should state “the synthetic iron hydroxide (α-FeOOH) compound” to maintain consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Lines 2-3 states “the synthetic iron hydroxide (α-FeOOH)” and instead should state “the synthetic iron hydroxide (α-FeOOH) compound” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  New claim 30 now recites “a weight of the sodium orthotitanate (Na4TiO4) in the mixture is less than a weight of the synthetic iron hydroxide (α-FeOOH) in the mixture.” on lines 1-3, which is not described or supported in the original specification filed on 06/06/2019; therefore, is new matter.  Original specification paragraph 119 briefly mentions various adjustments, but does not explicitly state or support a weight of the sodium orthotitanate being less than a weight of the synthetic iron hydroxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 22-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park Jong Hun et al. (KR 20150007128 A) (see attached English description) (hereinafter “Park”) in view of Martikainen (U.S. 2010/0059447 A1) (hereinafter “Martikainen”).

Regarding Claim 1:
	Park teaches a water purifier filter (see paragraphs 1, 64-65 and 97-98) (see FIG. 2, a filter 30) (see FIG. 3, filter 33) comprising:
	a filter housing including an inlet and an outlet (see FIG. 3, housings 34, 35 and further including an inlet 36 and an outlet 37) (see paragraphs 98-99); and
	a filter module provided in the filter housing to purify water introduced through the inlet and to supply the water to the outlet (see FIG. 3, a filter module 38) (see paragraph 102-103),
	wherein a material of the filter module is formed by mixing 10% by weight to 30% by weight of a synthetic iron hydroxide (α-FeOOH) compound, 33% by weight to 53% by weight of an activated carbon, and 17% by weight to 37% by weight of a polyethylene (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).
	Park does not explicitly teach mixing 10% by weight to 30% by weight of a mixture of sodium orthotitanate (Na4TiO4) and a synthetic iron hydroxide (α-FeOOH) compound, as recited in amended claim 1.
	Martikainen teaches titanium oxide, wherein the structure further includes alkaline parts, such as Na from NaOH neutralization.  Also, Martikainen teaches binding titanium oxide (sodium orthotitanate (Na4TiO4)) with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include sodium orthotitanate (Na4TiO4), as taught by Martikainen, in the specified weight amounts mixed with activated carbon and polyethylene in order to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 22:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4) has a functional group of following Formula 1 (see claim sheet) (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).


Regarding Claim 23:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4) removes a heavy metal (Me) under water through a chemical reaction based on following Formula 2 (see claim sheet) (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 24:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4) removes cadmium (Cd) under water (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 25:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Park further teaches the water purifier filter includes:
a heavy metal removing filter (see Park paragraphs 103 and 121) (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144); and
a membrane filter (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).
Martikainen further teaches titanium oxide, wherein the structure further includes alkaline parts, such as Na from NaOH neutralization.  Also, Martikainen teaches binding titanium oxide with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the heavy metal removing filter of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).



Regarding Claim 27:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 25, wherein Park further teaches the water purifier filter further includes an activated carbon filter (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).

Regarding Claim 28:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 27, wherein Park further teaches the activated carbon filter and the membrane filter are received in the filter housing, and aligned in line with each other such that water output through the membrane filter passes through the activated carbon filter (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).

Regarding Claim 29:
	The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Martikainen further teaches binding titanium oxide (sodium orthotitanate (Na4TiO4)) with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include sodium orthotitanate (Na4TiO4), as taught by Martikainen, in the specified weight amount wherein a ratio of the sodium orthotitanate (Na4TiO4) to the synthetic iron hydroxide (α-FeOOH) in the mixture is 3:7 in order to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 30:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 1, wherein Martikainen further teaches binding titanium oxide (sodium orthotitanate (Na4TiO4)) with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include sodium orthotitanate (Na4TiO4), as taught by Martikainen, in the specified weight amount wherein a weight of the sodium orthotitanate (Na4TiO4) in the mixture is less than a weight of the synthetic iron hydroxide (α-FeOOH) in the mixture in order to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).


Other References Considered
Lehto et al. (EP 0956159 B1) teaches a granular titanate ion exchanger.

Mitchell et al. (U.S. 2010/0006508 A1) teaches a multi-stage water filter.

Koslow (U.S. 2003/0140785 A1) teaches a microporous filter media and method.


Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous drawings objection has been considered and is now withdrawn as a result of the filing of the replacement drawings on 07/25/2022.
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(a) claim rejection has been considered and is now withdrawn as a result of the current claim amendment.  However, a new set of 112(a) claim rejection is now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer on 07/25/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773